Citation Nr: 0703024	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-11 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a left 
shoulder injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to May 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision rendered by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an increased rating for 
residuals of fracture, left shoulder with degenerative 
changes, evaluated at 20 percent disabling.

The veteran testified before the undersigned Veterans Law 
Judge in November 2006.  A transcript of the testimony is of 
record.


FINDING OF FACT

Residuals of a left shoulder injury currently manifest with 
abduction to 75 degrees; anterior flexion to 85 degrees; 30 
degrees of external humerous rotation, internal humerous 
rotation to 70 degrees; and posterior flexion to 65 degrees.


CONCLUSION OF LAW

The criteria for an increased evaluation for residuals of a 
left shoulder disability, currently evaluated as 20 percent 
disabling have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003, 5201(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in April 2003.  
In correspondence dated in May 2003, he was notified of the 
provisions of the VCAA as they pertain to the issue of 
increased ratings.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The veteran identified VA treatment records 
which the RO obtained.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The veteran received such notice 
in May 2006.  

As indicated above, there has been substantial compliance 
with all pertinent VA law and regulations, and to move 
forward with this claim would not cause any prejudice to the 
veteran.  
Factual Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

520
0
Scapulohumeral articulation, ankylosis of:
Major
Minor

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25º from 
side
50
40

Intermediate between favorable and 
unfavorable
40
30

Favorable, abduction to 60°, can reach mouth 
and head
30
20
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2006)
520
1
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2006)

520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all 
arm movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2006)

  
Plate I, Normal Joint Range of Motion, Upper Extremities

The veteran contends he is entitled to an increased rating 
for the residuals of his left shoulder injury because his 
disability has worsened in severity.  The Board has 
considered the veteran's contentions, but based upon a review 
of the objective medical evidence, an evaluation in excess of 
20 percent for the veteran's left shoulder disability is not 
warranted.

The veteran is rated under Diagnostic Code 5201 which assigns 
disability ratings based upon limitation of motion.  In order 
to warrant the next highest disability rating, which is 30 
percent, the evidence must demonstrate that motion in the 
affected arm is limited to a level midway between the 
veteran's side and shoulder level.  A 40 percent rating is 
assigned where evidence demonstrates motion is limited to no 
more than 25 degrees from the veteran's side.

Based upon the objective evidence, the criteria necessary for 
a 30 percent evaluation is not met.  In this regard the Board 
observes that the veteran is able to lift his left arm beyond 
the midway point between his side and shoulder.  Moreover, he 
demonstrated physically, the ability to lift his arm above 
shoulder level at his November 2006 hearing.

The July 2003 VA examination also reflected that the 
veteran's range of left arm motion consisted of anterior 
flexion to 90 degrees, extension to 45 degrees, abduction to 
90 degrees, external rotation to 80 degrees, and internal 
rotation to 70 degrees, all with mild discomfort.  The 
examiner indicated then that veteran was able to raise his 
arm above his head.  X-rays showed minimal degenerative 
changes.

At the veteran's February 2005 VA examination left arm range 
of motion testing revealed abduction to 75 degrees; anterior 
flexion to 85 degrees; 30 degrees of external humerous 
rotation, internal humerous rotation to 70 degrees; and 
posterior flexion to 65 degrees.  The examiner noted that the 
veteran had a history of an anterior cervical fusion plus a 
left upper lobe lobectomy; however, the clinical notes 
regarding these procedures did not mention any limitations of 
motion in the left shoulder.  The examiner noted that no pain 
was elicited until the extremes of range of motion were 
achieved.  Repetitive use did not change the ranges of motion 
or cause pain until the extremes of range of motion were 
achieved.  There were no flare-ups or instability indicated.

The Board has considered whether higher ratings are available 
under other Diagnostic Codes, but finds that none are 
applicable.  As the veteran had motion in the left shoulder, 
his shoulder was not ankylosed.  Further, the medical 
evidence does not show that the veteran had any impairment of 
the humerus that resulted in malunion or recurrent 
dislocation at the scapulohumeral joint.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5200, 5202 (2006).

Further, the facts of this case do not warrant a higher 
evaluation under the factors set forth in 38 C.F.R. §§ 4.40, 
4.45, and DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  
The veteran denied any flare-ups of pain or instability at 
his most recent VA examination.  The objective medical 
demonstrated the left arm joint was not painful with motion 
until the extremes of range of motion were reached.  
Repetitive use did not change the range of motion or cause 
pain.  

There is also no evidence of any unusual or exceptional 
circumstances related to the veteran's service-connected 
disorder that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  VA treatment 
records dating from January 2002 to September 2006 are 
largely absent evidence of complaints and/or treatment for 
left shoulder pain stemming from the left shoulder injury.  
The veteran has not missed work due to left shoulder pain.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

An increased rating for residuals of a left shoulder injury, 
currently evaluated as 20 percent disabling, is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


